Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-31 in the reply filed 01/28/2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1- 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20180244956 (US’956), further in view of WO2018229005A1 or US20200198982. For the convenience, US20200198982 (US’982) is cited. 
Regarding claims 1 - 14, 22 - 23, and 25 - 27, US’956 discloses a chemical-mechanical polishing composition comprising an abrasive, a self-stopping agent, an aqueous carrier, and a cationic polymer for polishing a substrate (abstract). The polishing composition has a pH of about 3 to about 9 ([0099]).
US’956 discloses that the cationic polymer is a quaternary amine, and the cationic polymer is poly(vinylimidazolium)([0072]). The cationic polymer can be present in the polishing composition at any suitable concentration such as 1 ppm to about 500 ppm ([0074]). 
US’956 discloses that the abrasive particles can have a median particle size within about 40 nm to about 100 ([0037]). The abrasive can be present in the polishing composition at a concentration of about 5 wt. % or less, for example, about 4 wt. % or less, about 3 wt. % or less, about 2 wt. % or less, or about 1 wt. % or less. Alternatively, or in addition, the abrasive can be present in the polishing composition at a concentration of about 0.001 wt. % or more, for example, about 0.005 wt. % or more, about 0.01 wt. % or more, about 0.05 wt. % or more, about 0.1 wt. % or more, or about 0.5 wt. % or more([0039]).
US’956 discloses that the polishing composition optionally further comprises a rate enhancer desirably is an organic carboxylic acid that activates the polishing particle 
US’956 discloses that the self-stopping agent is selected from kojic acid (5-Hydroxy-2-(hydroxymethyl)-4H-pyran-4-one), crotonic acid ((E)-2-butenoic acid), tiglic acid ((2E)-2-Methylbut-2-enoic acid), valeric acid (pentanoic acid), 2-pentenoic acid, maltol (3-Hydroxy-2-methyl-4H-pyran-4-one), benzoic acid, 3,4-dihydroxybenzoic acid, 3,5-dihydroxybenzoic acid, caffeic acid, ethyl maltol, potassium sorbate, sorbic acid, and combinations thereof([0014]). The self-stopping agent Q-B is selected from kojic acid, maltol, ethyl maltol, propyl maltol, hydroxamic acid, benzhydroxamic acid, salicylhydroxamic acid, benzoic acid, 3,4-dihydroxybenzoic acid, 3,5-dihydroxybenzoic acid, caffeic acid, sorbic acid, and combinations thereof([0058]). The polishing composition can comprise any suitable amount of the self-stopping agent. For example, the self-stopping agent can be present in the polishing composition at a concentration of about 0.0001 wt. % to about 2 wt. %, e.g., about 0.0005 wt. % to about 1 wt. %, about 0.001 wt. % to about 0.5 wt. %, about 0.005 wt. % to about 0.1 wt. %, or about 0.01 wt. % to about 0.05 wt. %([0066]). Without wishing to be bound to any particular theory, it is believed that the self-stopping agent acts as a ligand that attaches to the abrasive (e.g., to ceria or to zirconia) to facilitate self-stopping behavior by providing steric hindrance between the abrasive and the hydrophilic oxide surface ([0042]).
But it is silent about the ceria being cubic and/or the claimed cerium and lanthanum mixed oxide.
2/g; wherein the particles are substantially cubic (claim 1). The composition comprises a liquid medium ([0076]). US’982 discloses that cerium-based particles have a D50 between 100 nm and 150 nm ([0044]). US’982 discloses that the particles of the cerium-based cubic particles exhibit an improvement of the removal rate and abrasive properties ([0004] and [0145]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the cerium-based cubic particles disclosed by US’982 into US’956 composition, motivated by the fact that US’982 discloses that the particles of the cerium-based cubic particles exhibit an improvement of the removal rate and abrasive properties ([0004] and [0145]).
Regarding claims 15-16 and 28-29, US’956 discloses that the self-stopping agent is selected from kojic acid (5-Hydroxy-2-(hydroxymethyl)-4H-pyran-4-one), crotonic acid ((E)-2-butenoic acid), tiglic acid ((2E)-2-Methylbut-2-enoic acid), valeric acid (pentanoic acid), 2-pentenoic acid, maltol (3-Hydroxy-2-methyl-4H-pyran-4-one), benzoic acid, 3,4-dihydroxybenzoic acid, 3,5-dihydroxybenzoic acid, caffeic acid, ethyl maltol, potassium sorbate, sorbic acid, and combinations thereof([0014]). US’956 discloses that the cationic polymer is a quaternary amine, and the cationic polymer is poly(vinylimidazolium)([0072]).
Regarding claims 17-19, US’956 discloses that he cationic compound may be a polymer that comprises monomers selected from quaternary amines, cationic polyvinyl 
Regarding claim 20, US’956 discloses that the polishing composition can comprise a pH-adjusting agent and a pH buffering agent. The pH-adjusting agent can be any suitable pH-adjusting agent. For example, the pH-adjusting agent can be an alkyl amine, an alcohol amine, quaternary amine hydroxide, ammonia, or a combination thereof. In particular, the pH-adjusting agent can be triethanolamine (TEA), tetramethylammonium hydroxide (TMAH or TMA-OH), or tetraethylammonium hydroxide (TEAH or TEA-OH). In some embodiments, the pH-adjusting agent is triethanolamine([0086]).
Regarding claim 21, US’956 discloses that the polishing composition can contain any suitable buffering agent. For example, suitable buffering agents may include phosphates, sulfates, acetates, malonates, oxalates, borates, ammonium salts, azoles and the like. In some embodiments, the buffering agent is 1H-benzotriazole([0088]).
Regarding claim 24, US’956 discloses that the polishing composition can comprise a pH-adjusting agent and a pH buffering agent. The pH-adjusting agent can be any suitable pH-adjusting agent. For example, the pH-adjusting agent can be an alkyl amine, an alcohol amine, quaternary amine hydroxide, ammonia, or a combination thereof. In particular, the pH-adjusting agent can be triethanolamine (TEA), tetramethylammonium hydroxide (TMAH or TMA-OH), or tetraethylammonium 
Regarding claim 30, US’956 discloses that the cationic compound may be a polymer that comprises monomers selected from quaternary amines, cationic polyvinyl alcohols, cationic cellulose, and combinations thereof. Accordingly, the cationic polymer can comprise a quaternary amine, a cationic polyvinyl alcohol, a cationic cellulose, and combinations thereof. Suitable quaternary amine monomers include, for example, vinylimidazolium, methacryloyloxyethyltrimethylammonium halide, diallyldimethylammonium halide ([0069-0070].)
Regarding claim 31, US’956 discloses that he cationic polymer (i.e., the quaternary amine, the cationic polyvinyl alcohol, the cationic cellulose, or a combination thereof, in total), when present, can be present in the polishing composition at any suitable concentration. Typically, the cationic polymer is present in the polishing composition at a concentration of about 1 ppm to about 500 ppm([0074]).
Claims 1- 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20200198982, further in view of KR20180068424A.
Regarding claims 1 - 14, 22 - 23, and 25 - 27, US’956 discloses a chemical-mechanical polishing composition comprising an abrasive, a self-stopping agent, an aqueous carrier, and a cationic polymer for polishing a substrate (abstract). The polishing composition has a pH of about 3 to about 9 ([0099]).

US’956 discloses that the abrasive particles can have a median particle size within about 40 nm to about 100 ([0037]). The abrasive can be present in the polishing composition at a concentration of about 5 wt. % or less, for example, about 4 wt. % or less, about 3 wt. % or less, about 2 wt. % or less, or about 1 wt. % or less. Alternatively, or in addition, the abrasive can be present in the polishing composition at a concentration of about 0.001 wt. % or more, for example, about 0.005 wt. % or more, about 0.01 wt. % or more, about 0.05 wt. % or more, about 0.1 wt. % or more, or about 0.5 wt. % or more([0039]).
US’956 discloses that the polishing composition optionally further comprises a rate enhancer desirably is an organic carboxylic acid that activates the polishing particle or substrate by forming hypercoordinate compounds (e.g., pentacoordinate or hexacoordinate silicon compounds). Suitable rate enhancers include, for example, picolinic acid and 4-hydroxybenzoic acid ([0090]). 
US’956 discloses that the self-stopping agent is selected from kojic acid (5-Hydroxy-2-(hydroxymethyl)-4H-pyran-4-one), crotonic acid ((E)-2-butenoic acid), tiglic acid ((2E)-2-Methylbut-2-enoic acid), valeric acid (pentanoic acid), 2-pentenoic acid, maltol (3-Hydroxy-2-methyl-4H-pyran-4-one), benzoic acid, 3,4-dihydroxybenzoic acid, 3,5-dihydroxybenzoic acid, caffeic acid, ethyl maltol, potassium sorbate, sorbic acid, and combinations thereof([0014]). The self-stopping agent Q-B is selected from kojic 
But it is silent about the ceria being cubic and/or the claimed cerium and lanthanum mixed oxide. 
KR20180068424A discloses a chemical mechanical polishing (CMP) slurry composition comprising cerium oxide particles and a solvent. The cerium oxide particles are doped or coated with a rare earth metal and have a cubic shape. The slurry can be provided, in which a particle size is dense, a shape is uniform, and a polishing rate of the film to be polished is enhanced. The rare earth metal may be La and 0.1 to 20 parts by weight of rare earth metal based on 100 parts by weight of the cerium oxide particles (claims 1-2, 5 and 7). After the mass to mole ratio conversion, it appears that the prior art disclose at least the overlapping range. KR20180068424A discloses that such slurry composition improves the polishing rate of a film to be polished, and as a result, 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the cerium-based cubic particles disclosed by KR20180068424A into US’956 composition, motivated by the fact that KR20180068424A disclose that such slurry composition improves the polishing rate of a film to be polished, and as a result, provides a slurry composition for chemical mechanical polishing capable of planarizing a thick film and simplifying the process( Problem to be resolved).
KR20180068424A that the cerium oxide particles may have a primary particle size of 10 to 80 nm and a secondary particle size of 200 nm or less. It appears the claimed surface area is met because the claimed surface area is related to the particle size( means to solved problem). 
Regarding claim 15, US’956 discloses that the the self-stopping agent is selected from kojic acid, maltol, ethyl maltol, propyl maltol, tiglic acid, angelic acid, benzoic acid, 3,4-dihydroxybenzoic acid, 3,5-dihydroxybenzoic acid, caffeic acid, sorbic acid, potassium sorbate, and combinations thereof([0060]). 
Regarding claim 16 and 28-29, US’956 discloses that the self-stopping agent is selected from kojic acid (5-Hydroxy-2-(hydroxymethyl)-4H-pyran-4-one), crotonic acid ((E)-2-butenoic acid), tiglic acid ((2E)-2-Methylbut-2-enoic acid), valeric acid (pentanoic acid), 2-pentenoic acid, maltol (3-Hydroxy-2-methyl-4H-pyran-4-one), benzoic acid, 3,4-dihydroxybenzoic acid, 3,5-dihydroxybenzoic acid, caffeic acid, ethyl maltol, potassium sorbate, sorbic acid, and combinations thereof([0014]). US’956 discloses that the 
Regarding claims 17-19, US’956 discloses that he cationic compound may be a polymer that comprises monomers selected from quaternary amines, cationic polyvinyl alcohols, cationic cellulose, and combinations thereof. Accordingly, the cationic polymer can comprise a quaternary amine, a cationic polyvinyl alcohol, a cationic cellulose, and combinations thereof. Suitable quaternary amine monomers include, for example, vinylimidazolium, methacryloyloxyethyltrimethylammonium halide, diallyldimethylammonium halide([0069-0070].)
Regarding claim 20, US’956 discloses that the polishing composition can comprise a pH-adjusting agent and a pH buffering agent. The pH-adjusting agent can be any suitable pH-adjusting agent. For example, the pH-adjusting agent can be an alkyl amine, an alcohol amine, quaternary amine hydroxide, ammonia, or a combination thereof. In particular, the pH-adjusting agent can be triethanolamine (TEA), tetramethylammonium hydroxide (TMAH or TMA-OH), or tetraethylammonium hydroxide (TEAH or TEA-OH). In some embodiments, the pH-adjusting agent is triethanolamine([0086]).
Regarding claim 21, US’956 discloses that the polishing composition can contain any suitable buffering agent. For example, suitable buffering agents may include phosphates, sulfates, acetates, malonates, oxalates, borates, ammonium salts, azoles and the like. In some embodiments, the buffering agent is 1H-benzotriazole([0088]).
Regarding claim 24, US’956 discloses that the polishing composition can comprise a pH-adjusting agent and a pH buffering agent. The pH-adjusting agent can 
Regarding claim 30, US’956 discloses that the cationic compound may be a polymer that comprises monomers selected from quaternary amines, cationic polyvinyl alcohols, cationic cellulose, and combinations thereof. Accordingly, the cationic polymer can comprise a quaternary amine, a cationic polyvinyl alcohol, a cationic cellulose, and combinations thereof. Suitable quaternary amine monomers include, for example, vinylimidazolium, methacryloyloxyethyltrimethylammonium halide, diallyldimethylammonium halide([0069-0070].)
Regarding claim 31, US’956 discloses that he cationic polymer (i.e., the quaternary amine, the cationic polyvinyl alcohol, the cationic cellulose, or a combination thereof, in total), when present, can be present in the polishing composition at any suitable concentration. Typically, the cationic polymer is present in the polishing composition at a concentration of about 1 ppm to about 500 ppm ([0074]).
Claims 1, 5-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20170166778 (US’778), further in view of US20180244956 (US’956).

US’778 discloses that the amount of (A) is at least 0.005 wt. %, more preferably at least 0.01 wt. %, most preferably at least 0.05 wt. %, for example at least 0.1 wt. %, based on the total weight of the corresponding composition ([0031]). US’778 discloses that the poly (aminoacid) (B) can be contained in varying amounts. Preferably, the amount of (B) is not more than 5 wt. %, more preferably not more than 1 wt. %, most preferably not more than 0.5 wt. %, particularly not more than 0.15 wt. %, for example not more than 0.08 wt. %, based on the total weight of the corresponding composition. Preferably, the amount of (B) is at least 0.0001 wt. %, more preferably at least 0.001 wt. %, most preferably at least 0.002 wt. %, particularly at least 0.006 wt. %, for example at least 0.01 wt. %, based on the total weight of the corresponding composition ([0049]).
But it is silent about the composition comprising a self-stopping agent.
US’956 discloses it is desirable in certain polishing applications for a CMP composition to exhibit "self-stopping" behavior such that when a large percentage of the "high points" of the surface (i.e., raised areas) have been removed, the removal rate decreases. In self-stopping polishing applications, the removal rate is effectively high while a significant step height is present at the substrate surface and then the removal 
US’956 discloses that the self-stopping agent is selected from kojic acid (5-Hydroxy-2-(hydroxymethyl)-4H-pyran-4-one), crotonic acid ((E)-2-butenoic acid), tiglic acid ((2E)-2-Methylbut-2-enoic acid), valeric acid (pentanoic acid), 2-pentenoic acid, maltol (3-Hydroxy-2-methyl-4H-pyran-4-one), benzoic acid, 3,4-dihydroxybenzoic acid, 3,5-dihydroxybenzoic acid, caffeic acid, ethyl maltol, potassium sorbate, sorbic acid, and combinations thereof([0014]). The self-stopping agent Q-B is selected from kojic acid, maltol, ethyl maltol, propyl maltol, hydroxamic acid, benzhydroxamic acid, salicylhydroxamic acid, benzoic acid, 3,4-dihydroxybenzoic acid, 3,5-dihydroxybenzoic acid, caffeic acid, sorbic acid, and combinations thereof([0058]). The polishing 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the self-stopping agent disclosed by US’956 into US’778 composition, motivated by the fact that US’956 discloses that self-stopping agent can provide beneficial effect for the polishing set forth above([0008-0009]). 
Regarding claims 13-14, US’956 discloses that the polishing composition optionally further comprises a rate enhancer desirably is an organic carboxylic acid that activates the polishing particle or substrate by forming hypercoordinate compounds (e.g., pentacoordinate or hexacoordinate silicon compounds). Suitable rate enhancers include, for example, picolinic acid and 4-hydroxybenzoic acid ([0090]).
Regarding claims 15-16,US’956 discloses that the self-stopping agent is selected from kojic acid (5-Hydroxy-2-(hydroxymethyl)-4H-pyran-4-one), crotonic acid ((E)-2-butenoic acid), tiglic acid ((2E)-2-Methylbut-2-enoic acid), valeric acid (pentanoic acid), 2-pentenoic acid, maltol (3-Hydroxy-2-methyl-4H-pyran-4-one), benzoic acid, 3,4-
Regarding claims 17-19, US’956 discloses that he cationic compound may be a polymer that comprises monomers selected from quaternary amines, cationic polyvinyl alcohols, cationic cellulose, and combinations thereof. Accordingly, the cationic polymer can comprise a quaternary amine, a cationic polyvinyl alcohol, a cationic cellulose, and combinations thereof. Suitable quaternary amine monomers include, for example, vinylimidazolium, methacryloyloxyethyltrimethylammonium halide, diallyldimethylammonium halide([0069-0070].)
Regarding claim 20, US’956 discloses that the pH-adjusting agent can be can be triethanolamine (TEA), tetramethylammonium hydroxide (TMAH or TMA-OH), or tetraethylammonium hydroxide (TEAH or TEA-OH). In some embodiments, the pH-adjusting agent is triethanolamine([0086]).
Regarding claim 21, US’956 discloses that the polishing composition can contain any suitable buffering agent. For example, suitable buffering agents may include phosphates, sulfates, acetates, malonates, oxalates, borates, ammonium salts, azoles and the like. In some embodiments, the buffering agent is 1H-benzotriazole([0088]).
Regarding claims 23- 29, US’956 discloses that the polishing composition can comprise triethanolamine (TEA), tetramethylammonium hydroxide (TMAH or TMA-OH), or tetraethylammonium hydroxide (TEAH or TEA-OH). In some embodiments, the pH-adjusting agent is triethanolamine([0086]).The polishing composition can contain 1H-benzotriazole([0088]). US’956 discloses that the polishing composition optionally further comprises rate enhancers include, for example, picolinic acid and 4-hydroxybenzoic 
US’778 discloses a chemical mechanical polishing (CMP) composition, comprising: (A) Colloidal or fumed inorganic particles or a mixture thereof, (B) a poly(amino acid) and or a salt thereof, (C) a saccharide, and (M) an aqueous medium. The inorganic particles (A) are ceria particles. The mean particle size of the particles (A) is from 45 nm to 150 nm. The poly (amino acid) (B) is poly (lysine). The pH value of the composition is in the range of from 4 to 9. Preferably, the amount of (B) is not more than 5 wt. %, more preferably not more than 1 wt. %, most preferably not more than 0.5 wt. %, particularly not more than 0.15 wt. %, for example not more than 0.08 wt. %, based on the total weight of the corresponding composition. Preferably, the amount of (B) is at 
Regarding claim 30, US’956 discloses that the cationic compound may be a polymer that comprises monomers selected from quaternary amines, cationic polyvinyl alcohols, cationic cellulose, and combinations thereof. Accordingly, the cationic polymer can comprise a quaternary amine, a cationic polyvinyl alcohol, a cationic cellulose, and combinations thereof. Suitable quaternary amine monomers include, for example, vinylimidazolium, methacryloyloxyethyltrimethylammonium halide, diallyldimethylammonium halide([0069-0070].)
Regarding claim 31, US’956 discloses that he cationic polymer (i.e., the quaternary amine, the cationic polyvinyl alcohol, the cationic cellulose, or a combination thereof, in total), when present, can be present in the polishing composition at any suitable concentration. Typically, the cationic polymer is present in the polishing composition at a concentration of about 1 ppm to about 500 ppm
Claims 2 - 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20170166778 (US’778) and US20180244956 (US’956).as applied to claim 1 above, and further in view of US20040223898 (US’898).
The combined teaching of US20170166778 (US’778) and US20180244956 (US’956) discloses the polishing composition set forth above.
But it is silent about the ceria being cubic and/or the claimed cerium and lanthanum mixed oxide and/or the using of acetic acid. 

Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the cerium-based cubic particles disclosed byUS’898 into US’778 and US’956 composition, motivated by the fact that US’898 discloses that acetic acid is used and when the sol which particles are dispersed in a medium, wherein the particles comprise as a main component crystalline cerium oxide of the cubic system and as an additional component a lanthanum compound, a neodymium compound or a combination thereof, is left for a long time, a part of the particles precipitates but can be easily re-dispersed by stirring and return to a dispersion state and the sol of the present invention is stable for more than one year when it is kept at ordinary temperature([0064]).

Conclusion 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/      Primary Examiner, Art Unit 1731